In re Fields, Frank; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “B”, No. 9-92-606.
Relator represents that the district court has failed to act timely on a motion for a speedy trial and to quash he filed under La.C.Cr.P. arts. 701, 532, and 581. If relator’s representation is correct, the district court is ordered to consider and act on the motion before November 14, 1994, the date set for trial. If relator’s representation is incorrect, the instant application is transferred to the district court which is ordered to consider and rule on it before November 14.
MARCUS, J., not on panel.